Citation Nr: 0013249	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-09 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Richard J. Dafonte, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that no new and 
material evidence had been submitted to reopen a claim for 
service connection for the residuals of a low back injury.  
The case was remanded by the Board in August 1999.  A review 
of the December 1999 supplemental statement of the case 
indicates that the RO reopened veteran's claim.  The Board 
concurs with this decision.  Accordingly, the issue is as 
stated on the title page of this decision.

The veteran and his wife testified before a member of the 
Board in Washington, D.C. in March 2000.  


FINDINGS OF FACT

The veteran's claim for service connection for the residuals 
of a low back disorder is plausible. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of a low back injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been determined that the new and material evidence has 
been submitted and the claim for service connection for 
residuals of a low back injury has been reopened

As indicated in Elkins v. West, 12 Vet. App. 209 (1999) the 
United States Court of Appeals for Veterans Claims (Court) 
held that that in making a determination as to whether new 
and material evidence has been submitted to reopened a 
previously denied final decision, a three step process is 
required.  It must first be determined whether new and 
material evidence has been submitted.  If new and material 
evidence has been submitted, it must be determined whether 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the merits of 
the claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107 (b) (West 1991) has been fulfilled.  See 
Bernard v. Brown, 4 Vet. App. 365, 367 (1991).

In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Service medical records show that the veteran was treated for 
lumbosacral strain incurred when he was attempting to lift a 
footlocker in January 1955.  In a letter, dated in April 
1997, Gary L. Osher, M.D. stated that he had evaluated the 
veteran in February 1993 for symptoms of spinal stenosis and 
disc disease, which were confirmed by an MRI study.  He 
stated that it was his medical opinion that the lifting 
injury that the veteran had sustained during service caused 
the current problems that the veteran was now having.  In an 
October 1999 deposition, Dr. Osher testified that he had 
examined the veteran and reviewed the veteran's past medical 
records, including the service medical records.  Dr. Osher 
rendered an opinion that the injury sustained on active duty 
had caused the current low back pathology. 

Dr. Osher's opinion tends to show that the low back 
disability may be related to service.  Therefore, The Board 
finds that the claim is well grounded.  


ORDER

The claim of entitlement to service connection for the 
residuals of a low back injury is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

This duty includes ordering a medical examination when 
indicated by the circumstances of the case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The evidence shows that the veteran was treated during and 
following service for low back problems.  In October 1999 Dr. 
Osher rendered an opinion that the injury sustained on active 
duty had caused the current low back disorder.

In view of the forgoing, the case is remanded for the 
following:

The appellant should be scheduled for VA 
examination by an orthopedist to 
determine the nature, severity and 
etiology of the veteran's low back 
disorder.  The appellant's claims file 
must be made available to the VA examiner 
for review in connection with the 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the current low back 
disability is related to the veteran's 
service, to include lumbosacral strain 
for which the veteran was treated in 
January 1955.  The examiner's attention 
is directed to the October 1999 
deposition by Dr. Osher.  The examiner 
should provide complete rationale for all 
conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



